                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

RONALD ROBINSON,
                                                     Plaintiff,
                 v.                                                                5:19-CV-406
                                                                                   (MAD/ATB)
JOHN HALLETT, et al.,
                                                     Defendants.

RONALD ROBINSON, Plaintiff, pro se

ANDREW T. BAXTER
United States Magistrate Judge

                         ORDER and REPORT-RECOMMENDATION

       The Clerk has sent to the court for review an amended complaint1 (“AC”)

brought pursuant to 42 U.S.C. § 1983, filed by pro se plaintiff Ronald Robinson. (Dkt.

No. 13 (“Compl.”)). Plaintiff has also filed an application to proceed in forma pauperis

(“IFP”), together with his Inmate Authorization Form.2 (Dkt. No. 10, 11).

I.     IFP Application

       As to plaintiff’s IFP application, the court finds that plaintiff has demonstrated

sufficient economic need, and he has filed the appropriate forms. Therefore, plaintiff

has met the financial criteria for proceeding IFP.


       1
          Plaintiff’s case was originally filed in, and was transferred from, the Western District of New
York. (Dkt. Nos. 1, 5). On March 6, 2019, plaintiff filed a letter-motion to withdraw his action, which
was granted in a Text Order by District Court Judge Mae A. D’Agostino. (Dkt. Nos. 4, 7). However,
on November 7, 2019, plaintiff requested that this case be reopened, claiming that another inmate filed
the withdrawal request under plaintiff’s name, but without his permission, due to a disagreement with
plaintiff. (Dkt. No. 9). Plaintiff claimed that he never filed a motion to withdraw. Plaintiff also
included an amended complaint with his motion for reopening. Based on plaintiff’s representation,
Judge D’Agostino ordered that the case be reopened, and that the amended complaint be referred to me
for initial review.
       2
           Plaintiff is currently incarcerated.
       However, in addition to determining whether plaintiffs meet the financial criteria

to proceed IFP, the court must also consider the sufficiency of the allegations set forth

in the complaint in light of 28 U.S.C. § 1915, which provides that the court shall

dismiss the case at any time if the court determines that the action is (i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B)(i) -(iii).

       In determining whether an action is frivolous, the court must consider whether

the complaint lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S.

319, 325 (1989). Dismissal of frivolous actions is appropriate to prevent abuses of

court process as well as to discourage the waste of judicial resources. Neitzke, 490 U.S.

at 327; Harkins v. Eldridge, 505 F.2d 802, 804 (8th Cir. 1974). Although the court has

a duty to show liberality toward pro se litigants, and must use extreme caution in

ordering sua sponte dismissal of a pro se complaint before the adverse party has been

served and has had an opportunity to respond, the court still has a responsibility to

determine that a claim is not frivolous before permitting a plaintiff to proceed.

Fitzgerald v. First East Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d Cir. 2000)

(finding that a district court may dismiss a frivolous complaint sua sponte even when

plaintiff has paid the filing fee).

       To survive dismissal for failure to state a claim, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550


                                              2
U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl. Corp.,

550 U.S. at 555).

II.    Complaint

       Most of plaintiff’s AC involves facts that led to a state court conviction for which

he is apparently still incarcerated. Plaintiff’s first cause of action is “False

Imprisonment /False Arrest. (AC at 8).3 Plaintiff claims that in the fall of 2016, the

Metro Jefferson County Drug Task Force (“DTF”) illegally entered plaintiff’s home.

(Id.) Plaintiff states that the members of the DTF sent a “known drug addict” (“the

informant”) to plaintiff’s house in order to make a “controlled buy” from the plaintiff.

(Id.) Plaintiff’s girlfriend answered the door, and the informant asked to speak with

plaintiff. However, when plaintiff refused to come to the door, the informant ran away

from plaintiff’s home, taking with her the DTF’s “marked” money. (Id.)

       Plaintiff appears to state that the DTF did not know that the informant had run

away without making the purchase, and the DTF “made the illegal entry into the

Plaintiff’s house.” (Id.) Plaintiff states that after the DTF entered the house, plaintiff

was told to empty his pockets, in order for law enforcement to recover the “marked”

money from the controlled buy. According to plaintiff, when defendant Detective

Bickel did not find the money, he realized that the informant had taken it. However,

even though no marked money was found on plaintiff’s person, the officers took

plaintiff outside “to sit in a police vehicle.” (Compl. at 9). Plaintiff claims that they

       3
        The pages of the AC are not numbered. Therefore, the court will use the page numbers
assigned by the court’s electronic filing system (“CM/ECF”).

                                                 3
held plaintiff against his will, while the DTF “ransacked” his house for “almost four

hours.” (Id.)

       Plaintiff states that when the DTF failed to find anything, they “finally released

the plaintiff” and left. (Id.) Plaintiff then states that, “in the statement of facts,” the

District Attorney stated that in the Fall of 2016, “the Metro Task force [sic] investigated

the defendant, for the sale of illegal narcotics. That upon the Task force [sic]

facilitating the undercover purchase of Heroin, from the Plaintiff, through a

confidential informant, a search warrant was sought and executed upon the Plaintiff’s

home.” (Id.) It is unclear to what “statement of facts” the plaintiff is referring.

However, the court interprets this statement as alleging that, in one of the subsequent

criminal proceedings, the District Attorney lied in writing about the success of the

undercover purchase and about obtaining a search warrant before searching plaintiff’s

home. Plaintiff claims that no purchase was ever made, and that there was no record of

a search warrant to enter plaintiff’s home, and the District Attorney “went to the grand

jury by way of a sealed indictment.” (AC at 10).

       Plaintiff’s second cause of action is entitled “Excessive Force,” “Fourth

Amendment Claim by a Person at Liberty.” (Id.) Plaintiff makes some conclusory

statements about supervisors and individuals failing to follow the rules of their

department, and then states that “there was NO legal grounds or reasoning for the

excessive force deployed by the defendant[s], thereby clearly violating the Plaintiff’s

Constitutional rights, under this cause of action.”4 (Id.) However, there is no further

       4
        Plaintiff also states in this paragraph that, “where an officer violate’s [sic] the rules of his
department, the orders of a Supervisor, or does not follow his training, the Plaintiff must and is in this

                                                     4
description of what “force” was used or why plaintiff believed the “force” to be

“excessive.”

       Plaintiff’s third cause of action alleges “Conspiracy to Violate Civil Rights.” (AC

at 10-11). Plaintiff states that the defendants “acted on what they thought was lawful,

but there [sic] were unlawful, which is the subject of the violation of the Plaintiff’s

rights as a conspiracy against him, in violation of the Plaintiff’s Constitutional rights.”

(AC at 11).

       Plaintiff’s fourth cause of action alleges “Nondisclosure of Favorable Evidence.”

(AC at 11). Plaintiff states that during the grand jury proceedings, the “defendant”5

Jefferson County District Attorney failed to “mention” that there was no warrant to

search the plaintiff’s home. Plaintiff appears to allege that this information was

“exculpatory,” and that it was the prosecutor’s “duty” to present all exculpatory

evidence to the grand jury. (Id.) Plaintiff claims that he is entitled to have the grand

jury evaluate all of the evidence independently to determine whether criminal charges

are warranted. (AC at 11-12). Plaintiff states that “in this case, the defendant misused

the grand jury panel, . . . withheld evidence favorable to the Plaintiff . . . , [and] lied to

the grand jury panel . . . .” (AC at 12). Plaintiff states that the conduct of the defendant

was “to secure a conviction that was already illegal and unethical . . . .” (Id.)


case making the argument that such rules, orders and training are part of the totality of the
circumstances, that bear on reasonableness.” (AC at 10). This confusing statement adds nothing to the
claim of excessive force. At best, plaintiff could be alleging that the defendants acted contrary to the
rules of their department during the allegedly false arrest and illegal search.
       5
        It is unclear to which “defendant” plaintiff is referring because he has named both the District
Attorney (“DA”) of Jefferson County - Kristyna S. Mills and an Assistant District Attorney (“ADA”) -
George Shaffer. Plaintiff does not specify which defendant committed the alleged illegalities.

                                                   5
       Plaintiff’s fifth cause of action is “Conflict of Interest.” (Id.) Plaintiff claims

that his defense attorney at trial, who plaintiff has also named as a defendant herein,

had a conflict of interest because he also represented the informant. (Id.) Plaintiff

claims that the trial judge asked plaintiff’s attorney whether he represented the

informant, and although counsel said “no,” plaintiff claims that “[i]t is clear that this

was not a truthful answer,” because the “[i]nformant herself said as much . . . .”

Plaintiff also claims that the Jefferson County Jail Log shows that his attorney came to

visit both plaintiff and the informant, in violation of the “Rules of Professional

Conduct,” which is the basis for “this cause of action.” (AC at 13). Plaintiff claims that

the “sentencing court” committed serious error when it simply took counsel’s word on

this issue. (AC at 14).

       Plaintiff’s sixth and final cause of action is “Malicious Prosecution.” (AC at 15).

Plaintiff stated that the Jefferson County District Attorney knew that the case had many

“severe” Constitutional violations, but tried to “hide” the errors, committed perjury,

withheld favorable evidence, and mislead the grand jury, tainting its function. (Id.)

       Plaintiff has attached Exhibit A to his amended complaint. (AC at 18-20). This

exhibit consists of two pages of a decision by defendant County Court Judge

Martusewicz, dated December 10, 2018 in response to a motion by plaintiff “seeking

relief pursuant to Section 440.30 of the [New York] Criminal Procedure Law. (AC at

19). The exhibit also includes the first page of defendant ADA Shaffer’s “Response to

Discovery Demand.”6 (AC at 20). Plaintiff has underlined several sentences of this

       6
          The court assumes that this document was the prosecutor’s response to the plaintiff’s criminal
pretrial discovery demands.

                                                   6
document, some of which state as follows:

              All lab reports will be disclosed upon the People’s receipt of
              same. All lab Rosario will be disclosed immediately prior to
              trial. There were no search warrants or medical records in this
              matter.

(AC at 20).

       Plaintiff asks the “justice be dealt in favor of this Plaintiff.” (AC at 15-16).

Plaintiff seeks one million dollars in damages for each cause of action. (AC at 6-7).

III.   Judicial and Prosecutorial Immunity

       A.     Legal Standards

              1.    Judicial Immunity

       With minor exceptions, judges are entitled to absolute immunity for actions

relating to the exercise of their judicial functions. Mireles v. Waco, 502 U.S. 9, 9-10

(1991). Judicial immunity has been created for the public interest in having judges who

are “at liberty to exercise their functions with independence and without fear of

consequences.” Huminski v. Corsones, 396 F.3d 53, 74 (2d Cir. 2004). Judicial

immunity applies even when the judge is accused of acting maliciously or corruptly.

Imbler v. Pachtman, 424 U.S. 409, 419 n.12 (1976) (citing Pierson v. Ray, 386 U.S.

547, 554 (1967)). Judicial immunity is immunity from suit, not just immunity from the

assessment of damages. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The only two

circumstances in which judicial immunity does not apply is when he or she takes action

“outside” his or her judicial capacity and when the judge takes action that, although

judicial in nature, is taken “in absence of jurisdiction.” Mireles, 502 U.S. at 11-12.

       Injunctive relief against judges is also barred “unless a declaratory decree was

                                              7
violated or declaratory relief was unavailable.” Bobrowski v. Yonkers Courthouse, 777

F. Supp. 2d 692, 711 (S.D.N.Y. 2011) (citing inter alia Montero v. Travis, 171 F.3d

757, 761 (2d Cir. 1999) (per curiam)). Although fairness and injustice may result on

occasion, a judicial officer must be free to act on his or her own convictions in

exercising the authority vested in him or her, “without apprehension of personal

consequences. . . .” Id. (citing inter alia Mireles, 502 U.S. at 10).

      Whether an act by a judge is a “judicial one” relates to the “nature of the act

itself” - whether it is a function that is necessarily performed by a judge. Id. (citing

Stump v. Sparkman, 436 U.S. 349, 362 (1978)). The parties must have dealt with the

judge in his or her “judicial capacity.” Id. The court acts in “absence of all jurisdiction”

when “it does not have any statutory or constitutional power to adjudicate the case.” Id.

(citing Gross v. Rell, 585 F.3d 72, 84 (2d Cir. 2009)). The judge will not be deprived

of absolute immunity if he or she takes action that is merely “in excess” of his or her

authority. Id. (citing Mireles, 502 U.S. at 12-13).

             2.     Prosecutorial Immunity

      Prosecutors enjoy absolute immunity from suit under section 1983 in matters

associated with their prosecutorial functions, regardless of motivation. Dory v. Ryan, 25

F.3d 81, 83 (2d Cir. 1994) (prosecutorial immunity covers virtually all acts associated

with the prosecutor’s function, including conspiracies to present false evidence);

Bernard v. County of Suffolk, 356 F.3d 495 (2d Cir. 2004) (absolute immunity shields

prosecutors from suit pursuant to section 1983 for their alleged malicious or selective

prosecution as well as for any misconduct in the presentation of evidence to the grand


                                              8
jury).

         Absolute immunity is defeated only when the prosecutor is engaging in

investigative functions. Bernard v. County of Suffolk, 356 F.3d at 502-503 (citation

omitted). The initiation and pursuit of prosecution, regardless of any alleged illegality,

is protected by absolute prosecutorial immunity. Peay v. Ajello, 470 F.3d 65, 67-68 (2d

Cir. 2006). It has also been held that a prosecutor is entitled to absolute immunity for

his or her decision not to prosecute, regardless of the motivation for that decision.

Scloss v. Bouse, 876 F.2d 287, 292 (2d Cir. 1989).

         B.    Application

               1.      Judge Martusewicz

         In this action, plaintiff has sued Kim Martusewicz, the County Court Judge who

presided over plaintiff’s criminal case. Based on the facts stated in the AC, plaintiff’s

only contact with defendant Martusewicz was in the judge’s “judicial capacity,” in

connection with plaintiff’s criminal action. The only claim that plaintiff appears to

make against the judge is that he did not properly question defense counsel about the

alleged “conflict of interest.” Clearly, this was an action which occurred during, and

was related to, plaintiff’s criminal case. This was clearly a function performed by a

judge. Thus, defendant Martusewicz is entitled to absolute immunity, regardless of

how improperly plaintiff alleges that the judge behaved during the proceedings.7 The

AC must be dismissed as against Judge Martusewicz.



         7
        The court notes that Exhibit A indicates that plaintiff plead guilty to the charges on May 30,
2017. (AC at 18).

                                                   9
               2.      DA Mills/ADA Shaffer

       Both DA Mills and ADA Shaffer are entitled to absolute immunity for the actions

alleged by the plaintiff. As stated above, it is unclear which defendant engaged in the

alleged conduct because plaintiff’s complaint is unclear.8 In any event, all the actions

that plaintiff alleges were taken by either the ADA or DA were associated with the

prosecution of plaintiff’s state court criminal action. Plaintiff claims that the

defendants improperly obtained the indictment and misused the grand jury. The law is

clear that these defendants are entitled to absolute immunity even if they engaged in the

conduct that plaintiff alleges. Appearance before, and presentation of evidence to, the

grand jury is part of the initiation of a criminal action. See Cox v. City of New Rochelle,

No. 17-CV-819, 2019 WL 3778735, at *11 (S.D.N.Y. Aug. 10, 2019) (citing cases).

Thus, even if plaintiff alleges that the prosecutor lied to the grand jury, or did not

present appropriate evidence to the grand jury (favorable or otherwise), he or she would

be entitled to absolute immunity. As stated above, even the decision whether to

prosecute regardless of the motivation for that decision, is protected by absolute

immunity. Scloss v. Bouse, 876 F.2d at 292. There is no allegation that the prosecutors

were engaging in “investigative” functions, and thus, they would both be entitled to

absolute immunity, and the complaint may be dismissed in its entirety as against

defendants Mills and Shaffer.

       8
          To the extent that plaintiff is suing DA Mills because she is ADA Shaffer’s “supervisor,”
plaintiff’s claim would also fail because personal involvement is required for liability in a section 1983
action, and “respondeat superior” is not an appropriate basis for liability. Richardson v. Goord, 347
F.3d 431, 435 (2d Cir. 2003). See also McClinton v. Popdan, No. 18-CV-5937, 2019 WL 1748604, at
*4 (E.D.N.Y. Apr. 17, 2019) (dismissing claims against the DA based on the failure to allege personal
involvement).

                                                    10
III.   Heck v. Humphrey

       A.      Legal Standards

       Civil lawsuits may not be used to collaterally attack criminal convictions. Heck v.

Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that a section 1983

action seeking damages is not cognizable if a decision in favor of the plaintiff would

necessarily invalidate a criminal conviction, unless the conviction or sentence had been

reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal, or called into question by a federal habeas court. Id. at 486-87.

       B.      Application

       In this case, plaintiff has several causes of action, some of which relate directly to

his criminal conviction. Plaintiff is clearly still incarcerated as a result of that

conviction. In fact, in the portion of the County Court judge’s decision on plaintiff’s

section 440.30 motion to vacate, the judge states that as of December 2018, plaintiff’s

direct appeal may still have been pending. (Pl.’s Ex. A, AC at 19).9 As stated above,

the DA and the ADA would have absolute immunity for any actions that they took in

connection with the prosecution of plaintiff’s criminal case. In addition, to the extent

that the decision on any one of plaintiff’s causes of action would necessarily invalidate

the criminal conviction, the claims would be barred by Heck.

       The claims barred by Heck would include plaintiff’s fourth cause of action,

alleging that the DA or ADA failed to provide the grand jury with evidence “favorable”


       9
        The judge stated that “A notice of appeal was filed by trial counsel, John Hallett, Jr., on June
26, 2017. As of the date of this decision [Dec. 19, 2108], this Court is unaware whether or not the
defendant has perfected his appeal.” (Pl.’s Ex. A, AC at 19).

                                                   11
to the accused in order to “secure” a conviction; plaintiff’s fifth cause of action,

claiming that his attorney had a conflict of interest because he also represented the

“confidential informant” in the case, even though he denied doing so; and plaintiff’s

sixth cause of action, alleging malicious prosecution.10 Thus, each of those causes of

action may also be dismissed pursuant to Heck.

       In addition, to the extent that plaintiff seeks to sue his trial attorney for damages

due to an alleged a “conflict of interest,” plaintiff may not do so under section 1983,

even if the claim were not barred by Heck. It is well settled that an attorney performing

the traditional functions of defense counsel is not acting under color of state law, an

essential element of a Section 1983 claim. McKiver v. City of New York, No. 17 Civ.

4411, 2018 WL 3628840, at *4 (S.D.N.Y. July 23, 2018) (citing inter alia Polk Cty. v.

Dodson, 454 U.S. 312, 325 (1981)). See also Grant v. Seidler, No. 19-CV-5323, 2019

WL 5807122, at *4 (S.D.N.Y. Nov. 5, 2019) (defense counsel does not act under color

of state law).

       In this case, the allegations against plaintiff’s attorney relate only to his function

as defense counsel in the plaintiff’s criminal action. Thus, defendant Hallett did not act

under color of state law for purposes of section 1983, regardless of whether he violated

any codes of professional responsibility, and plaintiff’s claims against defendant Hallett

may be dismissed based on Heck and based on counsel’s failure to act under color of

       10
           Malicious prosecution has four elements. Bermudez v. City of New York, 790 F.3d 368, 377
(2d Cir. 2015). The defendants must have commenced or continued a criminal proceeding against the
plaintiff, the proceeding terminated in the plaintiff’s favor, there was no probable cause for the criminal
proceeding, and the proceeding was instituted with “actual malice.” Id. (citations omitted). In this case,
plaintiff has not alleged, inter alia, that his criminal action was terminated in his favor. In fact, it
appears that plaintiff plead guilty to the charges, and his direct appeal may still be pending.

                                                    12
state law.

IV.   Conspiracy

      A.     Legal Standards

      In order to state a claim for conspiracy under section 1983, plaintiff must allege

“(1) an agreement between a state actor and a private party; (2) to act in concert to

inflict an unconstitutional injury; and (3) an overt act done in furtherance of that goal

causing damages.” Ciambriello v. County of Nassau, 292 F.3d 307, 324-25 (2d Cir.

2002) (citing Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir.1999)). “‘[C]omplaints

containing only conclusory, vague, or general allegations that the defendants have

engaged in a conspiracy to deprive the plaintiff of his constitutional rights are properly

dismissed; diffuse and expansive allegations are insufficient, unless amplified by

specific instances of misconduct.’” Id. at 325 (quoting Dwares v. City of N.Y., 985 F.2d

94, 100 (2d Cir.1993) (citations, internal quotation marks, and internal alterations

omitted)).

      B.     Application

      Plaintiff’s third cause of action is for “Conspiracies to Violate Civil Rights . . . .”

(AC at 10). In this cause of action, plaintiff purports to define “conspiracy,” and then

states that the “defendants acted on what they thought was lawful, but [their] actions

were unlawful, which is the subject of the violation of the Plaintiff’s rights as a

conspiracy against him . . . .” (Id.) This sentence is more than conclusory, it is

incomprehensible. Plaintiff has named several defendants, and he does not allege

which defendants “conspired,” nor has he alleged how they conspired to violate his


                                             13
civil rights. In fact, to the extent that plaintiff’s sentence is understandable, it appears

that plaintiff claims that the defendants believed what they were doing was “lawful,”

even though it turned out to be unlawful. This statement does not even approach the

elements of a conspiracy to violate civil rights. The only “private” defendant is

plaintiff’s attorney, and there is no indication that he “conspired” with any of the state

defendants to violate plaintiff’s constitutional rights.11 Thus, to the extent that

plaintiff’s amended complaint alleges “conspiracy” to violate plaintiff’s civil rights, it

may be dismissed.

V.     False Arrest, False Imprisonment, and Excessive Force

       A.      Legal Standards

       A section 1983 claim for false arrest is essentially the same as a claim for false

arrest under New York law. Weyant v. Okst 101 F.3d 845, 852 (2d Cir. 1996). The

New York State standard for false arrest requires that: “‘(1) the defendants intended to

confine the plaintiff, (2) the plaintiff was conscious of the confinement, (3) the plaintiff

did not consent to the confinement, and (4) the confinement was not otherwise

privileged.’” Sethi v. Nassau County, No. 11-CV-6380, 2014 WL 2526620, at *3

(E.D.N.Y. June 3, 2014) (quoting Jocks v. Tavernier, 316 F.3d 128, 134-35 (2d Cir.

2003)).

       False arrest is a “species” of false imprisonment, so both claims are subject to the

       11
           A properly stated “conspiracy” claim between private counsel and a state actor could render
counsel liable under section 1983. Grant, supra at *2 (citations omitted). However, it is unclear that
plaintiff intends to claim a “conspiracy” with respect to counsel, as his “conspiracy” cause of action
precedes plaintiff’s claim against his attorney. In any event, plaintiff’s vague allegation that counsel
lied to the judge about representing the confidential informant does not in any way allege a
“conspiracy” with the judge, nor does plaintiff specifically make this allegation.

                                                   14
same analysis. Greene v. City of New York, No. 15-CV-6436, 2019 WL 3606739, at

*10 (E.D.N.Y. Aug. 6, 2019) (quoting Hargroves v. City of New York, 411 F. App’x

378, 382 n.3 (2d Cir. 2011)). When there has been no “formal arrest,” the plaintiff must

establish that the police officer, “‘by means of physical force or show of authority,

terminate[d] or restrain[ed] his freedom of movement.’” Id. (quoting Brendlin v.

California, 551 U.S. 249, 254 (2007) (alterations in original)). In making this

determination, the court must consider whether, “‘in view of all of the circumstances

surrounding the incident, a reasonable person would have believed that he was not free

to leave.’” Id. (quoting Brendlin, 551 U.S. at 255 (citation and quotation marks

omitted)).

      Although plaintiff also claims that he was the subject of “excessive force,” he

makes absolutely no claims of physical force being used during the search. There have

been claims in which plaintiffs argued that the defendant officers acted with excessive

force by virtue of the number of officers or the amount of weaponry used during the

search. See e.g. Carpenter v. Shulman, No. 18-2152-cv, __ F. App’x __, 2019 WL

5588849, at *2 (2d Cir. Oct. 30, 2019) (discussing cases in which plaintiffs were

associating “excessive force” with the number of officers used during the search in the

context of affording defendants qualified immunity).

      B.     Application

             1.    Excessive Force

      The court would first point out that claims of excessive force would not

necessarily be barred by Heck. Officers could use excessive force during a valid arrest,


                                            15
and therefore, a decision in the plaintiff’s favor would not necessarily affect the validity

of the conviction. Thus, the court will proceed to consider whether plaintiff states a

claim for excessive force in his amended complaint.

      Plaintiff only names two law enforcement officers, defendants Golden and

Bickel, who were involved with the DTF. Other than alleging that his house was

“ransacked” for four hours, and he was kept in a police car during that time, plaintiff

makes no other allegation of “excessive force” by either one of these defendants. In the

“Excessive Force” cause of action, plaintiff cites “Graham,” and the court assumes that

plaintiff is referring to Graham v. Connor, 490 U.S. 386 (1989), in which the Supreme

Court held that claims of excessive force during any form of “seizure” should be

analyzed under the Fourth Amendment standard of reasonableness, rather than under a

substantive due process standard. Id. at 393-95. Graham specifically dealt with

excessive physical force, which plaintiff does not allege in this case. As written,

plaintiff’s cause of action for excessive force does not state a claim.

             2.     False Arrest/Imprisonment

      There was no “formal” arrest in this case, and according to the attached portion

of Judge Martusewicz’s section 440.30 decision, “the defendant was not arrested at the

time of the search, but rather was later indicted by way of a sealed indictment.” (AC at

19). It thus, possible that plaintiff’s alleged “false imprisonment” could be addressed

without fear of the result invalidating plaintiff’s conviction. Therefore, the cause of

action would not be barred by Heck. Plaintiff claims that the officers had no warrant

and no probable cause to enter his home or keep him confined in a police car while they


                                             16
searched his home for four hours. While Judge Martusewicz’s decision states that

“[u]pon the [DTF] facilitating the undercover purchase of heroin from the defendant

through a confidential informant, a search warrant was sought and executed upon the

defendant’s residence.” (AC at 19). Plaintiff appears to dispute these facts.

      Initial review of a complaint is not the appropriate time to delve into disputed

facts, and therefore, the court must allow this claim to go forward against only

defendants Golden and Bickel. There is no indication in plaintiff’s AC that any of the

other defendants were involved in the search of his residence or that plaintiff makes

claims against any defendants other than those responsible for the search in this cause

of action.

VI.   Opportunity to Amend

      A.     Legal Standards

      Generally, when the court dismisses a pro se complaint sua sponte, the court

should afford the plaintiff the opportunity to amend at least once; however, leave to

re-plead may be denied where any amendment would be futile. Ruffolo v. Oppenheimer

& Co., 987 F.2d 129, 131 (2d Cir. 1993). In this case, the court finds that any attempt

by the plaintiff to amend some of the claims in this complaint would be futile, but finds

that he should be allowed to amend others as discussed herein.

      B.     Application

      The claims against both defendant Mills and defendant Shaffer may be dismissed

with prejudice based on prosecutorial immunity to the extent that plaintiff challenges

any decisions or actions by the district attorneys relating to the prosecution of


                                            17
plaintiff’s criminal case. In addition, the claims against defendant Judge Martusewicz

must also be dismissed with prejudice based on judicial immunity. Thus, plaintiff need

not be allowed to amend his complaint with respect to these defendants because any

attempt to amend would be futile. Plaintiff’s claims against his defense attorney may

be dismissed without prejudice, but without leave to amend because plaintiff’s counsel

does not act under color of state law, and the court is without jurisdiction to consider

any claims against him.12

       The court will also recommend dismissing plaintiff’s claims of excessive force

without prejudice and with an opportunity to amend if there was some “force” to which

he was subjected that was “excessive,” distinguished from his claims of unreasonable

search and false imprisonment. If this court adopts my recommendation, plaintiff’s

claim of false arrest/imprisonment may go forward, but only against defendants Golden

and Bickel. However, any service of the complaint on these defendants should await

the District Judge’s review of my recommendation and any second amended complaint

filed by plaintiff within the time specified by the District Court judge’s order.

       WHEREFORE, based on the findings above, it is

       ORDERED, that plaintiff’s motion to proceed IFP (Dkt. No. 10) is

GRANTED,13 and it is



       12
          Because this court is recommending dismissal for want of jurisdiction as against defense
counsel, this does not preclude plaintiff from suing counsel in another forum, if one exists, or from
bringing any claims of malpractice, if appropriate in state court. However, plaintiff may not pursue his
claims against counsel in federal court under section 1983.
       13
         Although his IFP application has been granted, plaintiff will still be required to pay fees that
he may incur in this action, including copying and/or witness fees.

                                                    18
       ORDERED, that the Clerk shall provide the superintendent of the prison facility

in which plaintiff is currently confined with a copy of plaintiff’s inmate authorization

form (Dkt. No. 11), and notify the official that this action has been filed and that

plaintiff is required to pay the entire statutory filing fee of $350.00 pursuant to 28

U.S.C. § 1915;14 and it is further

       ORDERED, that the Clerk shall provide a copy of plaintiff's inmate

authorization form (Dkt. No. 11) to the Financial Deputy of the Clerk's Office; and it is

       RECOMMENDED, that the amended complaint be DISMISSED IN ITS

ENTIRETY WITH PREJUDICE PURSUANT TO 28 U.S.C. § 1915(e)(2)(B)(iii)

AS AGAINST DEFENDANTS MILLS, SHAFFER, and MARTUSEWICZ, and it

is

       RECOMMENDED, that the amended complaint is DISMISSED IN ITS

ENTIRETY WITHOUT PREJUDICE FOR LACK OF JURISDICTION AS

AGAINST DEFENDANT HALLETT, but without the opportunity to amend, and it is

       RECOMMENDED, that plaintiff’s cause of action for Excessive Force be

DISMISSED WITHOUT PREJUDICE PURSUANT TO 28 U.S.C. § 1915(e)(2)

(B)(ii), with the opportunity to amend, as against the remaining defendants Golden and

Bickel, and it is

       RECOMMENDED, that plaintiff’s claims for false imprisonment/arrest go


       14
          While Section 1915 permits indigent inmates to commence a civil action in federal court
without prepayment of the filing fee, those litigants “must subsequently pay the fee, to the extent [they
are] able to do so, through periodic withdrawals from [their] inmate accounts.” Cash v. Bernstein, No.
09-CV-1922, 2010 WL 5185047, at *1 (S.D.N.Y. Oct. 26, 2010) (citing 28 U.S.C. § 1915(b); Harris v.
City of N.Y., 607 F.3d 18, 21 (2d Cir. 2010)).

                                                   19
forward as to defendants Golden and Bickel, and it is

       RECOMMENDED, that if the court adopts this recommendation, plaintiff be

afforded thirty (30) days to amend his complaint only as to his claim of Excessive

Force,15 and it is

       RECOMMENDED, that upon the expiration of thirty (30) days or any period of

time extended by the District Court, the case be returned to me for further review, either

accompanied by a proposed second amended complaint for this court’s initial review, or

for service of the original AC on defendants Golden and Bickel if plaintiff does not file

a proposed amended complaint with respect to his claim of excessive force, and it is

       ORDERED, that all pleadings, motions, and other documents relating to this

action must bear the case number assigned to this action and be filed with the Clerk of

the United States District Court, Northern District of New York, 7th Floor, Federal

Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply

with all requests by the Clerk's Office for any documents that are necessary to maintain

this action. All parties must comply with rule 7.1 of the Local Rules of Practice for the

Northern District of New York in filing motions; motions will be decided on submitted

papers, without oral argument, unless otherwise ordered by this Court. Plaintiff is also

required to promptly notify the Clerk’s Office and all parties or their counsel, in

writing, of any change in his address; his failure to do so may result in the

dismissal of this action; and it is

       15
         If plaintiff files a second amended complaint, it must be a complete pleading which will
supercede the amended complaint, but which may include only the original false arrest/imprisonment
claims against defendants Golden and Bickel, together with any proposed amended excessive force
claims against these defendants, if appropriate.

                                                20
      ORDERED, that the Clerk serve a copy of this Order and Report-

Recommendation on plaintiff by regular mail.

      Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties have

fourteen (14) days within which to file written objections to the foregoing report. Such

objections shall be filed with the Clerk of the Court. FAILURE TO OBJECT TO

THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE APPELLATE

REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)(citing Small v. Secretary

of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 6(a), 6(e), 72

Dated: November 20, 2019




                                           21
